               Case 1:19-cv-01254-GSA Document 18 Filed 06/08/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01254
     JORGE RODOLPHO DELGADO,                           )
10                                                     )    STIPULATION AND ORDER
                    Plaintiff,                         )    FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from June 10, 2020 to July 10, 2020, for Plaintiff to serve Defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly. This is Plaintiff’s second request in this case for an extension of time, but first
22   extension for this task. Good cause exists for this request.
23          As with most organizations, COVID-19 has taken a toll on the regular course of business
24   within Counsel’s office. As a result of the various executive orders throughout Fresno County and
25   the State of California, along with the recommendations for Social Distancing, Plaintiff’s Counsel
26   is operating with very limited staff.      The Office of Hearings Operations is still conducting
27   telephonic hearings. As it is required to continue the normal day-to-day tasks involved in
28   developing cases and the requirements of the five-day rule related to submission of evidence to



                                                   1
               Case 1:19-cv-01254-GSA Document 18 Filed 06/08/20 Page 2 of 3



 1   the Administrative Law Judge which is imposed under 20 CFR § 404.935, Counsel must still
 2   continue normal operations but with a significantly reduced level of support. Additionally,
 3   Counsel requires that his staff self-quarantine when COVID-19 symptoms appear, thus further
 4   reducing support necessary to timely and efficiently process the workload.
 5          Additionally, the week of 05/31/2020, Plaintiff’s Counsel had 20 administrative hearings,
 6   10 hearing preparation appointments with claimant, 2 Opening briefs, and 1 Reply brief. Each of
 7   the administrative hearings also requires administrative hearing briefs with a full summary of the
 8   medical records and legal arguments. The week of 6/7/2020, Plaintiff’s Counsel has 15
 9   administrative hearings, 1 hearing preparation appointment with claimant, 10 Opening briefs, 1
10   Letter brief, and 3 Reply briefs.
11          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
12   and Court for any inconvenience this may cause.
13
                                            Respectfully submitted,
14
15   Dated: June 5, 2020                    PENA & BROMBERG, ATTORNEYS AT LAW

16
                                         By: /s/ Jonathan Omar Pena
17
                                            JONATHAN OMAR PENA
18                                          Attorneys for Plaintiff

19
20
     Dated: June 5, 2020                    MCGREGOR W. SCOTT
21                                          United States Attorney
                                            DEBORAH LEE STACHEL
22                                          Regional Chief Counsel, Region IX
23                                          Social Security Administration

24
                                         By: */s/ Carol S. Clark
25                                          Carol S. Clark
26                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
27                                          (*As authorized by email on June 5, 2020)
28   ///


                                                   2
            Case 1:19-cv-01254-GSA Document 18 Filed 06/08/20 Page 3 of 3



 1
 2   IT IS SO ORDERED.

 3     Dated:   June 8, 2020                  /s/ Gary S. Austin
 4                                         UNITED STATES MAGISTRATE JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                       3
